Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for using a smart link to access a digital resource, the method comprising: receiving a smart link access request from an electronic device interacting with a smart link, wherein a smart link provides access to at least one destination digital resource of a plurality of destination digital resources associated with the smart link, Serial No.: 17/154,2843 Examiner: Sall, El Hadji M. G779.02Art Unit: 2457wherein the smart link access request comprises information related to the electronic device; determining the at least one destination digital resource to access based at least on the smart link access request, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: accessing configuration settings for controlling access to the at least one destination digital resource indicated by the smart link access request; and directing the electronic device to the determined at least one destination digital resource,” as in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457